Ross, J., concurring.
As there was testimony tending to show that defendant was not personally present at the killing, and that the killing was not done in pursuance of any agree*236ment or undertaking to which defendant was a party, I agree that the court below erred in refusing to give the instruction first set out in the opinion of Mb. Justice McKinstby, and therefore concur in the judgment. I ¿Iso agree with what is said in the opinion upon the last point discussed.
McKee, J., concurred in the opinion of Mr. Justice Ross.